


Exhibit 10.17a

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (“Amendment”) is made as of this 22nd day of October,
2003, by and between Omnicell, Inc., a Delaware corporation, as successor to
Omnicell Technologies, Inc., a California corporation (“Seller”), and General
Electric Capital Corporation, a Delaware corporation, as successor to General
Electric Company, a New York corporation (“Purchaser”).

 

Recitals of Fact

 

A.  The parties hereto have entered into a Program Agreement, executed on June
4, 1999, and June 7, 1999 (the “Program Agreement”), by Seller and Purchaser,
respectively; and

 

B.  It was the original intent of the parties to the Program Agreement that the
sales from the Seller to the Purchaser under the Program Agreement constitute
nonrecourse true sales of equipment, leases, and receivables under such leases,
and in particular that the sale of equipment lease receivables constitute a true
sale of receivables for purposes of FAS 140 (or its predecessor FAS 125).  Each
of the parties now wishes to rectify and amend, effective as of June 7, 1999,
the terms and conditions of the Program Agreement which are inconsistent with
this original intent of the parties, so as to clarify the nonrecourse true sale
nature of the sales from the Seller to the Purchaser.  This recital as to intent
does not, however, override the express terms of the Program Agreement as
amended by this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser agree to amend the
Purchase Agreement as follows:

 

1.             Definitions.  Unless otherwise defined herein, the defined terms
used herein shall have the same meanings set forth in the Program Agreement. 
All references in the Program Agreement to “GE” shall be deemed to refer to
“Purchaser.”

 

2.             Amendments.

 

(a)           Exhibit A to the Program Agreement is hereby deleted in its
entirety.

 

(b)           Each of Section 1(e), 1(h), 1(m), 1(r), 2, 4, 6, 7, 9, 10, 14(g),
14(i), 14(j), 14(k), 14(l), 14(o), 14(s), 16, 19, and 20 of the Program
Agreement is hereby deleted in its entirety and replaced by the new Section
1(e), 1(h), 1(m), 1(r), 2, 4, 6, 7, 9, 10, 14(g), 14(i), 14(j), 14(k), 14(l),
14(o), 14(s), 16, 19, and 20, respectively, set forth below:

 

Section 1.e:

“e.           ‘Default by OMNICELL’ means (i) a material breach by OMNICELL of
any representation or warranty in this Agreement as of the date such
representation or warranty was made or reaffirmed; or (ii) a material breach by
OMNICELL of any covenant of this Agreement, which breach is not cured within 30
days after written notice to OMNICELL; or (iii) a material default of any
agreement by which OMNICELL is bound in connection with a Transaction or Service
Agreement which leads to a

 

1

--------------------------------------------------------------------------------


 

Customer’s failure to pay GE, and such failure to pay has a reasonable
opportunity of being adjudicated as a justifiable non-payment because of
OMNICELL’s breach.”

 

Section 1.h:

“h.           ‘Lease’ means a Schedule and, to the extent incorporated therein,
the related Master Rental Agreement, between OMNICELL and a Customer, which have
subsequently been assigned to GE, for a specified term during which GE shall be
the owner of the relevant Equipment (not the Software) and the Customer shall be
allowed the use of such Equipment and related Software; provided, however, that
in the event that the Customer enters into a combined “Master Rental and Service
Agreement,” or any similar document in which there are obligations to make
payments for both (a) the lease of a System and (b) the provision of related
services, the term “Lease” shall refer to such combined agreement only insofar
as it relates to the lease of equipment and software, and not the provision of
service, maintenance and updated versions of existing Software capabilities.”

 

Section 1.m:

“m.          “Purchase Price” means the amount funded by GE to OMNICELL based on
the discounted rental payments of the Lease.”

 

Section 1.r:

“r.            “Transaction” means the lease of a System by OMNICELL in the form
of a Lease or other product offered under the Program, but does not include any
servicing.”

 

Section 2:

“2.           ORIGINATING TRANSACTIONS.  OMNICELL agrees that during the term of
this Agreement, OMNICELL will refer GE to its Customers as the entity that will
finance the Customer’s acquisition of the System; provided that nothing
contained herein shall (a) require OMNICELL to offer financing options through
GE to any prospective customer who has requested that another company finance
such customer’s acquisition of a System or who has not requested financing or
(b) impair OMNICELL’s ability to seek third party financing for any prospective
customer whose Application has been declined by GE, nor will it require OMNICELL
to propose GE as a funding source in Transactions where the Customer is not a
hospital.  GE will be given first right of refusal on all new Transactions where
the Customer is a hospital and has a Customer Credit Rating Category of “A”.  In
cases where the hospital is adding to an existing Lease, OMNICELL reserves the
right to place that Schedule with the original financing company.”

 

Section 4:

“4.           REVIEW.  OMNICELL will, prior to document preparation, provide the
name, address and Taxpayer Identification Number of the prospective Customer to
GE.  GE will attempt to complete its review based upon publicly available
information.  If insufficient information is publicly available, in the
reasonable determination of GE, then GE may request that OMNICELL obtain
additional reasonable credit information directly from the Customer and will
notify OMNICELL within two (2) business days of its receipt of the name, address
and Taxpayer ID number of the prospective Customer if such

 

2

--------------------------------------------------------------------------------


 

additional information is needed.  To the extent they may legally do so,
OMNICELL representatives will assist in providing any credit information
regarding a prospective Customer which is reasonably requested by GE.  Upon
receipt thereof, GE will review and either approve or reject the Customer, at
GE’s sole discretion, and will notify OMNICELL of its determination and of the
customer credit rating category (as shown on Exhibit “E”), if applicable, to
which it has assigned the prospective Customer.  It is anticipated that
seventy-five percent (75%) of Customer Credit Rating Category, as a proportion
of total dollar volume, will be classified as “A” or “B”.  Should the actual
percentage fall below this percentage, then the Relationship Managers will meet
to discuss changes to this Agreement they deem necessary to achieve this
target.  GE will complete its review (i) within three (3) business days after
receipt of all information required to complete such review where the
Transaction size is under $250,000; within five (5) business days in the case of
any Transaction where the Transaction size is between $250,000 and $2,000,000
and within ten (10) business days in the case of any Transaction where the
Transaction size is over $2,000,000 and (ii) as soon as practicable and in no
event later than ten (10) business days after receipt of all information
required to complete such review in the case of any Transaction where the
prospective Customer is a non-hospital healthcare provider.  If GE fails to meet
these time frames on a Transaction, then OMNICELL may take that specific
Transaction to another financing source.  GE may suggest alternative financing
structures which enable it to approve an Application. OMNICELL will advise the
Customer of the approval or rejection of the proposed Transaction, and will
deliver to GE the Final Document Package for each approved Transaction.  GE will
provide any notice required to be sent to a prospective Customer under the Equal
Credit Opportunity Act and/or Regulation “B” or other applicable statute or
regulation in the event of a rejected Application.”

 

Section 6:

“6.           FUNDING.  Provided that GE has not revoked its approval of a
Transaction pursuant to Section 5, GE will pay OMNICELL the Purchase Price of
the Transaction, within five (5) business days (or such other period as the
parties mutually agree in writing) following GE’s receipt of the Final Document
Package.”

 

Section 7:

“7.           EQUIPMENT TITLES AND WARRANTIES.  (a) OMNICELL hereby (i) consents
to the assignment to GE of and all warranty rights in connection with, the
Equipment related to such Transaction, (ii) agrees that, upon the acceptance of
the related System by the applicable Customer, it will deliver to GE a properly
executed Bill of Sale in the form of Exhibit F, and (iii) agrees that GE will
not be liable for any obligations of such Customer.  (b) OMNICELL will bear all
risk of loss to the System until the date of its acceptance by the Customer. 
(c) In the event any Customer returns or fails to accept any part of the System
for any reason whatsoever prior to the date on which GE pays the Purchase Price
to OMNICELL, GE may assign its rights to OMNICELL and thereafter will have no
further liability to OMNICELL or to such Customer.”

 

3

--------------------------------------------------------------------------------


 

Section 9:

“9.  SERVICE CONTRACTS.  (a) OMNICELL will offer service contracts to
prospective Customers which provide for Systems service and maintenance and
updated versions of existing Software capabilities (“Service Agreements”);
provided, however, that in the event that the Customer enters into a combined
“Master Rental and Service Agreement,” or any similar document in which there
are obligations to make payments for both (A) the lease of a System and (B) the
provision of related services, the term “Service Agreement” shall refer to such
combined agreement only insofar as it relates to the provision such service,
maintenance and updated versions of existing Software capabilities, and not the
lease of equipment and software.  In the event that a prospective Customer
agrees to enter into a Service Agreement, in conjunction with a Transaction,
which OMNICELL would like GE to finance or bill and collect on OMNICELL’s
behalf, then OMNICELL shall notify GE of such event and shall provide GE with a
copy of the applicable Service Agreement.  Following consultation with OMNICELL,
and provided OMNICELL has requested that GE do the following, and in any event
within five (5) business days, GE shall, at its option, elect (i) to bill and
collect the Service Agreement on behalf of OMNICELL at no charge to OMNICELL or
(ii) fund OMNICELL an amount equal to payments due under the Service Agreement
over its initial term discounted from the due date thereof to the date of
payment at the Standard Rate.

 

(b) If GE elects to bill and collect the Service Agreement on behalf of
OMNICELL, then GE shall provide its customary billing and collections services
in connection with such Service Agreement and shall remit to OMNICELL all
payments actually collected by GE with respect to such Service Agreement on or
before the tenth day of each month following the month the money is collected. 
In the event that any Customer makes a single payment to GE for amounts owed
under the Transaction and amounts owed to OMNICELL under the Service Agreement
and such payment is insufficient to pay in full the amounts then due to GE and
OMNICELL, then GE shall either (A) apply such payment as directed by the
applicable Customer (which direction may be solicited by GE within a reasonable
time after receipt of such payment) or (B) deduct from the single payment its
pro rata share of such payment based upon the amounts then due to GE and
OMNICELL by such Customer, and remit the remaining amount to OMNICELL.  GE shall
have no liability or responsibility to OMNICELL for any default by the
applicable Customer under the applicable Service Agreement or for any monies
related to Service Agreements which are not actually received by GE.

 

(c) In the event that (i) the Customer enters into a combined “Master Rental and
Service Agreement,” or any similar document in which there are obligations to
make payments for both (A) the lease of a System and (B) the provision of
related services (a “Combined Lease”), and (ii) under such Combined Lease the
Customer is obligated to make payments that are not broken down between rental
payments and service payments, then for purposes of this Agreement, and
specifically the definitions of “Lease” and “Service Agreement,” seventy-five
percent (75%) of each such payment shall be deemed to relate to the lease of the
System and twenty-five percent (25%) shall be deemed to relate to the provision
of services.”

 

4

--------------------------------------------------------------------------------


 

Section 10:

“10.         SYSTEM UPGRADES AND EARLY TERMINATIONS.  Notwithstanding anything
to the contrary, OMNICELL reserves the right to enter into additional Leases
with a Customer for whom GE has purchased other Leases.  (a) If any Customer
notifies GE that it wishes to have GE finance the replacement of Equipment
originally subject to a Transaction (the “Original Equipment”) with new
Equipment (the “Upgrade Equipment”), or the original Software (“Original
Software”) with Software which offers new capabilities (as opposed to an updated
version of existing capabilities) (the “New Software”), GE will notify OMNICELL
of the Customer’s request.  Following such notification, unless an Event of
Cancellation has occurred and subject to credit approval, at GE’s sole
discretion, GE will finance, pursuant to paragraph (c) below, the acquisition by
such Customer of Upgrade Equipment and New Software (if applicable) which will
replace, in whole or in part, the Original Equipment and Original Software (if
applicable).

 

(b) [intentionally omitted]

 

(c) If the Upgrade Equipment and New Software (if applicable) replaces all or in
part the Equipment and Software originally subject to the Transaction, that
portion of the Net Book Value of the original Transaction pertaining to
Equipment and Software which has not been replaced will be added to the Purchase
Price of the Upgrade Equipment and New Software (if applicable) to determine the
payments due during the remainder of the term of the new Transaction.  OMNICELL
shall have no payment obligation to GE.

 

(d) If any Customer notifies GE that it wishes GE to finance its acquisition of
Upgrade Equipment and New Software, GE will notify OMNICELL of the Customer’s
request.  If (i) GE declines to finance the Customer’s acquisition of such
Upgrade Equipment and New Software or (ii) Customer will no longer be using some
or all of the Original Equipment and Original Software and GE will not allow the
entire Net Book Value of the old Transaction to be refinanced under the new
Transaction, GE will: (A) if GE declines to finance the Upgrade, permit the
Customer to terminate the original Transaction without penalty upon the payment
to GE of an amount equal to the Net Book Value of the applicable Transaction, or
(B) in the case of the Customer not using some or all of the Original Equipment
and Original Software, require, as a condition to the credit approval of the new
Transaction, that the Customer terminate the original Transaction without
penalty upon the payment to GE of an amount equal to the Net Book Value of the
applicable Transaction or portion thereof that is not refinanced.  Upon receipt
of the Net Book Value, GE will pass title to the Original Equipment to OMNICELL
(if applicable) for one dollar ($1.00) free and clear of all liens attributable
to GE, and reassign any financing statements related thereto.

 

(e) If any Customer notifies GE that it wishes to terminate any Transaction
prior to its scheduled expiration date for any reason other than an upgrade, GE
will notify OMNICELL of the Customer’s request.  Following such notification, GE
will permit the Customer to terminate the applicable Transaction upon (i) the
expiration of a thirty (30) day notice period and (ii) the payment to GE of an
amount equal to the Net Book Value

 

5

--------------------------------------------------------------------------------


 

of the applicable Transaction, plus a fee for early termination of 5% of the
amount funded if such termination occurs in the first year, 4% of the amount
funded if such termination occurs in the second year, 3% of the amount funded if
such termination occurs in the third year, 2% of the amount funded if such
termination occurs in the fourth year and 1 % of the amount funded if such
termination occurs in the fifth year.  Upon early termination, OMNICELL may
purchase the related Equipment back from GE for one dollar ($1.00) free and
clear of all liens attributable to GE.”

 

Section 14(g), (i), (j),(k), (l), (o) and (s):

“(g) OMNICELL will honor any agreements made or warranties given by OMNICELL
under the Lease to any Customer in connection with such Transaction, provided
they are in writing and duly executed.

 

(i) GE will have good title to the Equipment free and clear of all liens,
claims, and encumbrances on the date it is accepted by a Customer, subject only
to (a) the interest of the Customer under the Lease and (b) the interest of
OMNICELL under this Agreement.

 

(j) Neither OMNICELL nor its agents have participated in or have any knowledge
of any fraudulent act in connection with such Transaction.

 

(k) The System will be delivered to and accepted by the named Customer, properly
installed and will be in good working order, condition and repair, conforming to
specifications, reasonable wear and tear excepted, on the date title to said
specific Equipment is transferred to GE.

 

(l) All credit or other information, reasonably relevant to a credit decision
concerning the Customer, known to OMNICELL and which can be lawfully provided by
OMNICELL to GE was disclosed to GE.

 

(o) The financial statements of OMNICELL delivered to GE from time to time
fairly present the financial position of OMNICELL as of the dates thereof and
the results of operations of OMNICELL for the periods covered thereby, all in
conformity with generally accepted accounting principles applied on a consistent
basis.

 

(s) If OMNICELL is a private company, OMNICELL will provide written notice of a
material change in a material portion of its stock or asset ownership.”

 

Section 16:

“16.         REMARKETING ASSISTANCE.  (a) Upon the occurrence of a failure of a
Customer to pay GE any amounts owed GE within sixty (60) days after the
applicable due date, upon GE’s request and provided that GE has made the
applicable Equipment legally available, OMNICELL will use commercially
reasonable efforts to obtain physical possession of the System; provided
further, that OMNICELL shall not be required to take any legal action or to
commence any legal proceeding against the Customer to obtain possession.  GE
shall promptly reimburse OMNICELL for all costs related to taking possession,
including but not limited to deinstallation and transportation.

 

6

--------------------------------------------------------------------------------


 

OMNICELL will then have a first right of refusal to purchase the Equipment at
GE’s Net Book Value.  Should OMNICELL choose not to purchase the Equipment,
OMNICELL will promptly provide GE with a written estimate of its costs of
repair, refurbishment, insurance and remarketing (“Out-Of-Pocket Costs”).  If GE
approves such Out-Of-Pocket Costs, OMNICELL will repair and refurbish the
System, including replacing the existing Software configuration with its most
recent available Software upgrades (if necessary), and attempt to remarket the
System to a third party on a ninety (90) day basis during the Remarketing
Period.  If the Equipment has not been remarketed by OMNICELL within the ninety
(90) day period, GE and OMNICELL may agree to continue to have OMNICELL remarket
the equipment for additional period(s) or GE shall be able to remarket the
equipment itself.  GE will pay OMNICELL its previously approved Out-Of-Pocket
Costs, but will not be obligated to pay Out-Of-Pocket Costs which exceed the
estimated Out-Of-Pocket Costs by more than five percent (5%).  If GE does not
approve such Out-Of-Pocket Costs, (i) OMNICELL shall have a right of first
refusal to purchase the Equipment for an amount equal to GE’s Net Book Value,
and (ii) if OMNICELL does not exercise such right of first refusal within ten
(10) days after written notice from GE of such failure to approve the
Out-Of-Pocket Costs, OMNICELL will promptly cause the System to be crated and
safely delivered to a location selected by GE and GE will use commercially
reasonable efforts to remarket the System and distribute the proceeds pursuant
to this Agreement.

 

(b)           In performing its remarketing responsibilities hereunder: (i)
OMNICELL will remarket the System on a non-discriminatory and non-priority
basis, as compared to substantially similar used equipment and software owned by
OMNICELL or another party to whom OMNICELL may be bound to provide remarketing
assistance; (ii) OMNICELL will refurbish and upgrade the System and make
available maintenance service to any subsequent purchaser or lessee of the
Equipment and licensee of the Software at OMNICELL’s then current market rates;
(iii) OMNICELL will grant a valid license to the Software to any subsequent
purchaser or lessee of the Equipment upon such purchaser’s or lessee’s
acceptance of OMNICELL’s standard software license agreement; (iv) OMNICELL will
not permit any lien or encumbrance to attach to the System by or through
OMNICELL, and will waive any right or claim to the Equipment which may arise in
connection with its remarketing services; (v) OMNICELL will warrant that the
System that is delivered to customers will be in good working order, condition
and repair, conforming to specifications according to OMNICELL’s current
warranty policy for used equipment and will meet all applicable governmental
standards; and (vi) OMNICELL will not agree to any sales price or lease terms
without GE’s prior approval.

 

(c)           If OMNICELL, GE, or any other party is able to remarket the System
to a third party, subject to the terms of the applicable Lease and the UCC, if
applicable, the Remarketing Proceeds will be distributed in the following
manner: (i) first, to OMNICELL, to the extent not already paid or reimbursed by
GE, an amount equal to the sum of (A) its approved Out-Of-Pocket Costs, and (B)
any other costs of taking possession, including but not limited to
deinstallation and transportation; (ii) second, to GE, an amount equal to the
applicable Net Book Value; (iii) third, to OMNICELL, any excess Remarketing
Proceeds.”

 

7

--------------------------------------------------------------------------------


 

Section 19:

“19.         TERM AND TERMINATION.  This Agreement shall be effective upon
execution by GE and OMNICELL and shall continue from such effective date for a
period of five (5) years, unless sooner terminated by either party upon the
occurrence of a Termination Event or without cause with ninety (90) days prior
written notice.  Upon the expiration or termination of this Agreement, the
obligations of the parties with respect to Transactions not funded by GE shall
cease, but all obligations with respect to Transactions which have been funded
by GE shall survive.  If this Agreement is terminated upon the occurrence of a
Default by OMNICELL, GE’s sole remedy will be, as to Service Agreement payments
purchased by GE, (i) to require OMNICELL to repurchase all remaining service fee
payments owed to GE by a Customer under all Service Agreements materially
adversely affected by said Termination Event discounted to the present value
using the Standard Rate used when the applicable Service Agreement was purchased
by GE or (ii) to exercise its rights under Section 14B.  Notwithstanding
anything in this Agreement to the contrary, OMNICELL shall not be required to
repurchase any rental payments under any Lease, which rental payments GE is
unable to collect due to the insolvency, bankruptcy, or financial inability to
pay of any Customer.”

 

Section 20:

“20.         ASSIGNMENT OF RIGHTS.  The rights and obligations of GE and
OMNICELL under this Agreement may not be assigned without the prior written
consent of the other party; provided that GE may without prior written consent
assign any of its rights hereunder or under any Transaction to an affiliate or
other entity in which a majority of the common stock is owned directly or
indirectly by GE, and OMNICELL may without prior written consent assign any of
its rights to payment hereunder to any party.  GE may, in its sole discretion,
securitize or syndicate its rights under any Transaction.”

 

(c)           A new Section 14A shall be added to read as follows:

 

Section 14A:

 

“14A.      REPRESENTATIONS AND WARRANTIES OF OMNICELL REGARDING SERVICE
AGREEMENTS.  OMNICELL hereby represents, warrants and covenants to GE, its
permitted successors and assigns, as of the date hereof, of the Application and
on each date that payments under a particular Service Agreement (an “Assigned
Service Agreement”) are purchased by GE, that:

 

(a) OMNICELL is a duly organized and validly existing corporation in its state
of incorporation and has full power to enter into this Agreement and to carry
out the transactions contemplated hereby.

 

(b) The execution and delivery of this Agreement and the performance by OMNICELL
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action.

 

8

--------------------------------------------------------------------------------


 

(c) This Agreement constitutes a legal, valid and binding obligation of OMNICELL
enforceable in accordance with its terms.

 

(d) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will constitute (i) a violation or default of
any material statute, rule, or decree of any court, administrative agency or
governmental body to which OMNICELL is subject, or (ii) a material default with
respect to any material indenture, loan agreement or other agreement to which
OMNICELL is bound.

 

(e) All documents relating to the Assigned Service Agreement, to which OMNICELL
is a party or by which it is bound will be genuine, legal, valid, and binding
obligations of OMNICELL.

 

(f) In all documents where OMNICELL is responsible for obtaining the Customer’s
signature, the signature of the named Customer is, to the best of OMNICELL’s
knowledge, genuine, and the individual signing on behalf of the Customer holds
the office set forth below his signature.

 

(g) OMNICELL will (i) honor any agreements made or warranties given by OMNICELL
under the Assigned Service Agreement to any Customer in connection with such
Assigned Service Agreement, and (ii) will service and maintain the System in
accordance with any agreements made or warranties given by OMNICELL in
connection with any Transaction (including, without limitation, any applicable
downtime protection agreements), if the failure to so service and maintain will
give the Customer the right to terminate the applicable Lease, return the System
or avoid liability for any obligations otherwise owing to GE under such Lease;
provided that, in all cases, such agreements or warranties are in writing and
duly executed.  GE’s remedies under applicable law for any breach by OMNICELL
under this Section 14A(g) shall be in addition to any remedy that might be
available under Section 16 or Section 19 hereof.  In the event a Lease is
terminated and the System is returned as described in subpart (ii) above, such
System may be remarketed pursuant to Section 16 and any avoided liabilities
shall be deemed defaulted lease payments in the calculation of Net Book Value
under Section 16.

 

(h) OMNICELL has not received and kept any rent or other monies from any
Customer in respect of any Assigned Service Agreement (other than any required
down payments) which is owed to GE and OMNICELL will immediately remit any funds
owed to GE which it may receive.

 

(i) Neither OMNICELL nor its agents have participated in or have any knowledge
of any fraudulent act in connection with such Assigned Service Agreement.

 

(j) All credit or other information, reasonably relevant to a credit decision
concerning the Customer, known to OMNICELL and which can be lawfully provided by
OMNICELL to GE was disclosed to GE.

 

9

--------------------------------------------------------------------------------


 

(k) As of the date hereof, there are no suits or proceedings pending or, to the
knowledge of OMNICELL, threatened in any court or before any regulatory
commission, or other administrative or governmental agency against or affecting
OMNICELL which is reasonably likely to materially impair OMNICELL’s ability to
perform its obligations hereunder or in connection with any Assigned Service
Agreement.

 

(l) All sales, use, or property taxes applicable to the services assessed or
imposed prior to the time GE pays the applicable purchase price for payments
under an Assigned Service Agreement, will have been paid or will be timely
remitted by OMNICELL to the appropriate taxing authority, and OMNICELL will on
request provide GE with proof of such payment as promptly as possible.

 

(m) The financial statements of OMNICELL delivered to GE from time to time
fairly present the financial position of OMNICELL as of the dates thereof and
the results of operations of OMNICELL for the periods covered thereby, all in
conformity with generally accepted accounting principles applied on a consistent
basis.

 

(n) If OMNICELL is a private company, OMNICELL will provide written notice of a
material change in a material portion of its stock or asset ownership.”

 

(d)           A new Section 14B shall be added to read as follows:

 

Section 14B:

 

“14B.      COVENANT OF OMNICELL REGARDING SERVICE AGREEMENTS.  In the event that
an Assigned Service Agreement is terminated prior to expiration of the stated
term of such Assigned Service Agreement, as a result of a Service Agreement
Termination Event (defined below), then OMNICELL shall, not more than 30 days
after written notice from GE, repurchase the Remaining Unearned Payments
(defined below) from GE for a purchase price equal to the Remaining Unearned
Payments originally purchased by Purchaser with each such payment discounted to
its present value from the date thereof to the date of the repurchase by
OMNICELL at the applicable Standard Rate (the “Repurchase Price”).  Upon receipt
of the Repurchase Price, GE will pass title to such Remaining Unearned Payments
to OMNICELL free and clear of all liens attributable to GE, and reassign any
financing statements related thereto. “Remaining Unearned Payments” means
payments under Assigned Service Agreements to the extent that: (i) such payments
would have come due if not for the early termination of the applicable Assigned
Service Agreement, (ii) such payments have not been paid by Customer as of the
date of such repurchase by OMNICELL, and (iii) OMNICELL is no longer obligated
to perform the obligations relating to such payments.  “Service Agreement
Termination Event” means the early termination of a Lease as a result of:  (A)
an upgrade or early termination as contemplated by Section 10 or (B) the failure
of a Customer to pay GE any amounts owed GE within sixty (60) days after the
applicable due date.”

 

(e)           The following sentence shall be added at the end of Section 18 of
the Program Agreement:  “Notwithstanding anything in this Agreement to the
contrary, OMNICELL shall not

 

10

--------------------------------------------------------------------------------


 

be required to indemnify GE for any failure to collect rental payments under any
Lease due to the insolvency, bankruptcy, or financial inability to pay of any
Customer.”

 

(f)            The following sentence shall be added at the end of Section 5 of
the Program Agreement:  “Upon payment of the Purchase Price by GE, GE shall be
deemed to have received the Final Document Package in form and substance
satisfactory to GE.”

 

(g)           The following sections of the Program Agreement are deleted in
their entirety: Section 14(q) and (r).

 

(h)           Exhibit F to the Program Agreement is amended and restated in its
entirety as set forth in the new Exhibit F attached hereto.

 

3.             True Sale and Not a Loan.  Each party further covenants and
agrees that it shall treat the sale from the Seller to the Purchaser of the
Lease receivables as a true sale for all purposes, and not as a loan.

 

4.             No Prior Assignment.  By signing below, each party further
represents and warrants to each other party that it has not assigned any of its
rights or obligations under the Program Agreement and that it has the power and
authority to execute this Amendment.

 

5.             Effect of Amendment.   This Amendment shall become effective
retroactively as of June 4, 1999.  The Program Agreement shall terminate on June
3, 2004, unless otherwise agreed by the parties in writing.

 

6.             Miscellaneous.  Except as expressly amended pursuant hereto, the
Purchase Agreement shall remain unchanged and in full force and effect and is
hereby ratified and confirmed in all respects.  The parties’ execution and
delivery of, or acceptance of, this Amendment and any other documents and
instruments in connection herewith shall not be deemed to create a course of
dealing or otherwise create any express or implied duty by the parties to
provide any other or further amendments, consents or waivers in the future.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written.

 

OMNICELL, INC.

 

GENERAL ELECTRIC CAPITAL
COPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis Wolf

 

By:

/s/ Daniel Morse

 

Name:

Dennis Wolf

 

Name:

Daniel Morse

 

Title:

Executive Vice President of Operations, Finance and Administration & CFO

 

Title:

Senior VP SVP-Global Risk Manager

 

 

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

BILL OF SALE

 

Omnicell, Inc. (“Seller”) in consideration of:

 

 

paid by General Electric Company (“Buyer”), receipt of which is acknowledged,
hereby grants, sells, transfers and delivers to the Buyer: (i) Supplement to
Rental Agreement No.                  , (the “Supplement”), between Seller and
the customer named below (“Lessee”), (ii) the related Master Rental Agreement
No.     , between Seller and Lessee, to the extent incorporated into the
Supplement, and (iii) the OmniCell System or Sure-Med System equipment
(“Equipment”), as described below:

 

Master Rental Agreement Number:

 

Master Rental Agreement Date:

 

Supplement to Rental Agreement:

 

Customer Name:

 

Buyer shall have all rights and title to the Equipment, but shall have no rights
in any related software.

 

Seller warrants and represents to Buyer that the title to be conveyed is good,
its transfer is rightful and the Equipment is, has been, or shall be delivered
free from any interest or other lien or encumbrance, other than (a) the interest
of Lessee under the Supplement to Rental Agreement and (b) the interest of
Seller under that certain Program Agreement, executed as of June 4, 1999, and
June 7, 1999, by Seller and Buyer, respectively, as amended from time to time.

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Bill of Sale this
                day of                   .

 

Seller:

Buyer:

 

 

OMNICELL, INC.

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------
